   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 1 of 54 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE



ALIGN TECHNOLOGY, INC.,

                       Plaintiff,

               v.                                           C.A. No.

3SHAPE A/S, 3SHAPE TRIOS A/S, and
3SHAPE INC.                                                 JURY TRIAL DEMANDED

                       Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Align Technology, Inc. (“Align”) demands a trial by jury on all issues so triable

and, for its complaint against Defendants 3Shape A/S, 3Shape TRIOS A/S, and 3Shape Inc.

(collectively, “3Shape” or “Defendants”), hereby alleges as follows:

                                         THE PARTIES

       1.      Align is a Delaware corporation incorporated in April 1997, with its principal

place of business in San Jose, California.

       2.      On information and belief, 3Shape A/S (“3Shape A/S”) is a Danish corporation

with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

       3.      On information and belief, 3Shape TRIOS A/S (“3Shape TRIOS A/S”) is a

Danish corporation with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K,

Denmark.
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 2 of 54 PageID #: 2



         4.     On information and belief, 3Shape Inc. (“3Shape US”) is a Delaware corporation

with a principal place of business at 10 Independence Boulevard, Suite 150, Warren, New Jersey

07059.

         5.     On information and belief, 3Shape A/S, 3Shape TRIOS A/S, and 3Shape US are

related sister companies commonly held by the same holding company, 3Shape Holding A/S.

         6.     3Shape is intentionally disregarding Align’s patent rights. Align and 3Shape

compete in the digital dentistry industry. That is, both companies sell devices that obtain digital

models of a patient’s teeth and software for improving, understanding, and manipulating those

models to improve a patient’s dental and orthodontic treatment plan. Align is a leader in the

digital dentistry industry; 3Shape is a follower. Align has developed and acquired patents on key

digital dentistry technology; 3Shape saw Align’s patented technology and copied it. Align has

suffered and continues to suffer significant injury because of 3Shape’s willful patent

infringement. Align brings this complaint to hold 3Shape responsible for its infringement and to

protect its intellectual property rights.

                                  JURISDICTION AND VENUE

         7.     This lawsuit is an action for patent infringement arising under the patent laws of

the United States, Title 35 of the United States Code.

         8.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

         9.     This Court has personal jurisdiction over Defendants in that they have, directly or

through agents and/or intermediaries, committed acts within Delaware giving rise to this action

and/or have established minimum contacts with Delaware such that the exercise of jurisdiction

would not offend traditional notions of fair play and justice.




                                                    -2-
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 3 of 54 PageID #: 3



        10.     On information and belief, Defendants regularly conduct business in Delaware,

and purposefully availed themselves of the privileges of conducting business in Delaware. In

particular, on information and belief, Defendants, directly and/or through their agents and/or

intermediaries, make, use, import, offer for sale, sell, and/or advertise their products and

affiliated services in Delaware. Defendants have placed, and continue to place, infringing

products into the stream of commerce, via an established distribution channel, with the

knowledge and/or understanding that such products are sold in the United States including in

Delaware and specifically including this District.

        11.     On information and belief, Defendants have derived substantial revenue from

their infringing activity occurring with the State of Delaware and within this District and/or

should reasonably expect their actions to have consequences in Delaware. In addition,

Defendants have, and continue to, knowingly induce infringement within this District by

advertising, marketing, offering for sale and/or selling devices containing infringing functionality

within this District to at least resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users, and by providing instructions, user manuals, in person

and online training, advertising and/or marketing materials which facilitate, direct or encourage

the use of infringing functionality with knowledge thereof.

        12.     Defendants have committed patent infringement in Delaware that has led to

foreseeable harm and injury to Align, a Delaware corporation.

        13.     Additionally, 3Shape A/S and 3Shape TRIOS A/S are subject to jurisdiction in

the United Sates, and specifically in Delaware, pursuant to FED. R. CIV. P. 4(k)(2). 3Shape A/S

and 3Shape TRIOS A/S have contacts with the United States that include, inter alia, advertising,




                                                      -3-
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 4 of 54 PageID #: 4



offering to sell, and/or selling their products and software throughout the United States,

including Delaware and this District.

        14.      This Court also has personal jurisdiction over 3Shape US because 3Shape US is a

Delaware corporation and thus resides within, and has consented to personal jurisdiction within,

this District.

        15.      The Court further has personal jurisdiction over 3Shape US because 3Shape US

has committed, or aided, abetted, contributed, and/or participated in the commission of tortious

acts of patent infringement that have led to foreseeable harm and injury to Align, which is a

corporation organized and existing under the laws of the State of Delaware. Likewise, 3Shape

A/S and 3Shape TRIOS A/S alone and/or in concert with 3Shape US or others, have committed,

or aided, abetted, contributed, and/or participated in the commission of tortious acts of patent

infringement that have led to foreseeable harm and injury to Align.

        16.      Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

                                    THE PATENTS-IN-SUIT

        17.      On December 19, 2017, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 9,844,420 (“the ’420 patent”), entitled “System and Method for

Positioning Three-Dimensional Brackets on Teeth” naming Ka Man Cheang as the inventor.

Align is the owner by assignment of all right, title and interest in the ’420 patent and has

exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 018418/0912. A true and

correct copy of the ’420 patent is attached hereto as Exhibit 1 to this complaint.

        18.      On April 15, 2008, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,357,634 (“the ’634 patent”), entitled “Systems and Methods for




                                                     -4-
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 5 of 54 PageID #: 5



Substituting Virtual Dental Appliances” naming Peter G. Knopp as the inventor. Align is the

owner by assignment of all right, title and interest in the ’634 patent and has exclusive right to

bring suit to enforce the patent. Evidence of such assignment has been recorded with the U.S.

Patent and Trademark Office at Reel/Frame 015965/0734. A true and correct copy of the ’634

patent is attached hereto as Exhibit 2 to this complaint.

       19.     On May 22, 2018, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Patent No. 9,975,294 (“the ’294 patent”), entitled “Method for Preparing a Physical Plaster

Model” naming Eldad Taub and Avi Kopelman as the inventors. Align is the owner by

assignment of all right, title and interest in the ’294 patent and has exclusive right to bring suit to

enforce the patent. Evidence of such assignment has been recorded with the U.S. Patent and

Trademark Office at Reel/Frame 034483/0930. A true and correct copy of the ’294 patent is

attached hereto as Exhibit 3 to this complaint.

       20.     On January 22, 2013, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,359,115 (“the ’115 patent”), entitled “Method for Manipulating a

Dental Virtual Model, Method for Creating Physical Entities Based on A Dental Virtual Model

Thus Manipulated, and Dental Models Thus Created” naming Eldad Taub and Avi Kopelman as

the inventors. Align is the owner by assignment of all right, title and interest in the ’115 patent

and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 034545/0328. A true and

correct copy of the ’115 patent is attached as Exhibit 4 to this complaint.

       21.     On August 12, 2014, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,805,563 (“the ’563 patent”), entitled “Method for Manipulating a

Dental Virtual Model, Method for Creating Physical Entities Based on A Dental Virtual Model




                                                      -5-
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 6 of 54 PageID #: 6



Thus Manipulated, and Dental Models Thus Created” naming Eldad Taub and Avi Kopelman as

the inventors. Align is the owner by assignment of all right, title and interest in the ’563 patent

and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 034545/0328. A true and

correct copy of the ’563 patent is attached as Exhibit 5 to this complaint.

                                         BACKGROUND

       22.     Align was founded in 1997 and is a global medical device company with industry

leading innovative products such as the iTero intraoral scanner and the Invisalign clear aligner

system that help dental and orthodontic professionals deliver effective, cutting-edge dental and

orthodontic options to their patients.

       23.     Align’s iTero intraoral scanners scan and provide, in conjunction with Align’s

Invisalign orthodontic system, color 3D imaging of an intraoral surface, such as the teeth and

gums, without drying and powdering the intraoral surface, resulting in a digital impression.

Align’s iTero intraoral scanners and the software within the iTero and Invisalign systems that

works in conjunction with the scanner thus eliminate the need for traditional teeth impressions

typically taken with an elastomeric or other material.

       24.     The digital impression captured by Align’s iTero intraoral scanners, when teamed

with Align’s Invisalign system, can be used in a variety of dental and orthodontic applications

such as, for example, tracking a patient’s progress during the Invisalign treatment, tracking

changes in a patient’s dentition over time, mapping the occlusion of a patient’s teeth, and

correcting inaccurate scan data.

       25.     Align’s iTero intraoral scanner and Invisalign system constitute a proprietary

system and method for treating, among other things, malocclusion, misalignment, and/or chipped




                                                     -6-
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 7 of 54 PageID #: 7



or missing teeth using a high-precision, high-speed intraoral scanner and related software to

create a variety of orthodontic and dental devices including, but not limited to, crowns, bridges,

bracket templates, aligners and implants. Each dental device is custom-manufactured for each

patient using computer-aided design techniques and sophisticated computer graphic interfaces to

communicate with the patient’s dental or orthodontic professional in the planning,

implementation, and revision of the customized treatment program.

        26.     Align’s iTero intraoral scanner and Invisalign system, developed by Align over

many years and at great expense and effort, represent a breakthrough in the manufacturing

principle of “mass customization” and a vast improvement over conventional methods for

treating, among other things, chipped or missing teeth, misalignment of teeth and malocclusion.

Additionally, the iTero intraoral scanner and Invisalign system provide a “chair-side” platform

for live viewing of the digital impression as it is being built on the display screen during

scanning, for accessing valuable digital diagnosis and treatment tools, and for enhancing

accuracy of records, treatment efficiency, and the overall patient experience. The innovations

embodied in Align’s iTero intraoral scanner and Invisalign system are protected by numerous

United States and foreign patents.

        27.     3Shape was founded in the early 2000s as a hearing aid company. It was not until

2011 that 3Shape entered into the digital dentistry market and into competition with Align.

        28.     On information and belief, 3Shape designs, develops, markets, manufactures,

uses, sells, offers for sale, and/or imports its digital dentistry solutions within the United States.

For example, 3Shape designs, develops, markets, manufactures, uses, sells, offers for sale, and/or

imports 3Shape TRIOS and TRIOS 3 intraoral scanning systems, as well as related TRIOS




                                                      -7-
   Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 8 of 54 PageID #: 8



software, TRIOS Module software, Ortho System software, and Dental System software

(collectively “3Shape Software”) within the United States.

       29.     3Shape’s website, www.3shape.com, provides a Webshop for sales of its products

and updating subscriptions to its software. (Exhibit 6). 3Shape’s website also offers training

and videos on how to use the TRIOS and TRIOS 3 intraoral scanning systems and the 3Shape

Software. (Exhibit 7). Additionally, 3Shape has a YouTube channel with training videos at

www.youtube.com/3shapeTrainingVideos showing how to use the TRIOS and TRIOS 3 intraoral

scanning systems, and the 3Shape Software. (Id.) 3Shape’s website provides information for

contacts in the United States for its Sales and 3Shape Academy Training. (Exhibit 8).

       30.     3Shape’s website further provides a “Knowledge Center” with user manuals on

the products and how to use the products to encourage purchase and use of 3Shape products,

including for the TRIOS and TRIOS 3 intraoral scanning systems (Exhibit 9), the TRIOS

Module software (Exhibit 10), the Ortho System software (Exhibit 11); and the Dental System

software (Exhibit 12).

       31.     3Shape attends trade shows in the United States, where it has demonstrated, and

continues to demonstrate, the use of the TRIOS and TRIOS 3 intraoral scanning systems and its

software to the public and orthodontists. (Exhibit 13 (US International Trade Commission, Inv.

No. 337-TA-1091, Open Sessions, Sept. 19, 2018, at 807:14-21; 899:9-13)). 3Shape

demonstrates the products at trade shows because it hopes that someone will buy its products.

(Id. at 899:14-17.)

       32.     On information and belief, 3Shape has used, sold, and offered for sale its digital

dentistry solutions, including the TRIOS and TRIOS 3 intraoral scanning systems and the

3Shape Software, at conferences in the United States, including at least the 2018 Greater New




                                                   -8-
  Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 9 of 54 PageID #: 9



York Dental Meeting (Exhibit 14 at 157 (List of Exhibitors)) and the 2018 Chicago Dental

Society Midwinter Meeting.




https://www.3shape.com/-/media/corporate-video/exhibitions-and-events-new/highlights-from-

chicago.mp4. And on information and belief, 3Shape plans to offer its digital dentistry solutions

for sale at the 2019 Chicago Midwinter Meeting. (Exhibit 15 at 144 (Exhibitor Index).)

       33.     3Shape’s TRIOS and TRIOS 3 intraoral scanning systems, as well as the related

3Shape Software, directly compete with the Align’s iTero scanners and Invisalign system. On

information and belief, 3Shape developed, made and sold its intraoral scanning systems and

software with the intent to directly compete with Align’s intraoral scanners and functionalities

within the iTero and Invisalign systems. Before introducing its products, 3Shape was aware of

the structure, design and operation of Align’s patented intraoral scanners and software, including

but not limited to intraoral scanners and software developed by Cadent Holdings, Inc. (“Cadent”)

which Align acquired on April 29, 2011. Moreover, 3Shape has previously entered into




                                                   -9-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 10 of 54 PageID #: 10



agreements with Align that provided 3Shape with significant access to Align’s patented

technologies.

       34.      On information and belief, 3Shape developed, made, and sold its infringing

TRIOS and TRIOS 3 scanning systems and infringing 3Shape Software despite having

knowledge of the Align patents at issue based on, at a minimum (i) its knowledge of the Align

intraoral scanners and software being covered by numerous patents, including the patents at

issue, through its prior business dealings with Align, including those with Cadent, whereby

3Shape acquired specific and detailed knowledge from Align regarding the structure, function,

operation and commercial benefits of the Align products and the patent protection afforded to

certain structures, functions and operations of the patented Align technology; (ii) by virtue of

3Shape’s patent prosecution activities wherein Align’s patents at issue and/or family members

were cited as prior art, including but not limited to U.S. Patent Nos. 9,844,420, 7,357,634,

9,975,294, 8,359,115, and 8,805,563, their applications or related family members; and/or (iii)

by virtue of 3Shape’s U.S. Food and Drug Section 510(k) premarket notification of intent to

market the accused products which identifies 3Shape’s accused products as substantially

equivalent to Align’s patent practicing products (see, e.g., Exhibit 16).

       35.      Align has asserted several of its patents in other actions in this District and in the

United States International Trade Commission (“ITC”) beginning in 2017, including patent

infringement allegations against the TRIOS and TRIOS 3 intraoral scanning systems, and the

3Shape Software. On the public record in Investigation No. 337-TA-1091 in the ITC, 3Shape’s

Vice President of Orthodontics Mr. Allan Hyldal testified that at least as of 2017, he requested

3Shape engage in a “big analysis” of Align’s patents. (Exhibit 13 at 894:14-17.) 3Shape

engaged in this analysis because it believed it could not use Align’s technology. (Id. at 896:18-




                                                     -10-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 11 of 54 PageID #: 11



897:6.) 3Shape was performing a risk assessment of Align’s patent portfolio because 3Shape

recognized it did not have a license to Align’s patents. (Id. at 897:7-13.) During this

assessment, internal concerns at 3Shape were raised about Align’s patents. (Id. at 905:3-11.)

Following Align’s filing of the patent infringement lawsuits in 2017, 3Shape continues to make,

use, sell, and/or offer for sale its products, including the TRIOS and TRIOS 3 scanning systems

and the 3Shape Software, in the United States, to import the products into the United States, and

to encourage its resellers and others to sell and use its products in the United States, even though

it understood doing so would be illegal if it infringed Align’s patents as Align alleged. (Id. at

881:9-882:5.)

                  COUNT ONE – INFRINGEMENT OF THE ’420 PATENT

       36.      Align incorporates by reference its allegations in Paragraphs 1-35 as if fully

restated in this paragraph.

       37.      The ’420 patent describes in detail and claims in various ways inventions in

systems and devices positioning a virtual bracket on a patient’s tooth.

       38.      The ’420 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 1 at 1:20-2:7.) The claimed invention

utilizes a specialized plane such as the curve of Spee or the Andrew’s plane passing through

virtual crowns. Using this specialized plane through the virtual crowns improves the accuracy in

accessing the optimal surface for bracket placement on severely crowded teeth or in teeth where

the bonding surface is obstructed by teeth in the opposing arch during jaw closure. This

improved data resulted in better treatment plans for patients through dynamic predictive staging

and planning.




                                                    -11-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 12 of 54 PageID #: 12



       39.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’420 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’420 patent, including the Ortho System

software product.

       40.     The ’420 patent is generally directed to a system for positioning a virtual bracket

on a patient’s tooth. Claim 11 of the ’420 patent recites a system for positioning a virtual bracket

on a patient's tooth, the system comprising: a processor; and memory comprising program code

that, when executed by the processor, causes the system to: receive a digital data set representing

a patient's teeth; generate, on a display, a graphical representation of a reference surface passing

through a crown of each of the patient's teeth, the reference surface defined at least in part by one

or more of a curve of Spee or an Andrew's plane corresponding to the digital data set, wherein

the graphical representation is manipulable on the display by a user so as to modify the reference

surface; and determine an initial position for the virtual bracket on the patient's tooth, wherein

the virtual bracket is aligned with the graphical representation of the reference surface generated

on the display.”

       41.     3Shape’s TRIOS and TRIOS 3 intraoral scanning systems and/or the Ortho

System software product infringes at least claim 11 of the ’420 patent. For example, 3Shape’s

Ortho System software product is a system for positioning a virtual bracket on a patient's tooth,

the system comprising: a processor; and memory comprising program code that, when executed

by the processor, causes the system to: receive a digital data set representing a patient's teeth;

generate, on a display, a graphical representation of a reference surface passing through a crown

of each of the patient's teeth, the reference surface defined at least in part by one or more of a




                                                     -12-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 13 of 54 PageID #: 13



curve of Spee or an Andrew's plane corresponding to the digital data set, wherein the graphical

representation is manipulable on the display by a user so as to modify the reference surface; and

determine an initial position for the virtual bracket on the patient's tooth, wherein the virtual

bracket is aligned with the graphical representation of the reference surface generated on the

display, as shown, for example, in the 3Shape Ortho System User Manual and Training Video

below.




(See, e.g., 3Shape Ortho System Manual 1.7.1.1 (Oct. 18, 2018) (available at

https://www.3shape.com/en/knowledge-center/user-manuals#ortho-system) (herein “Ortho

System Manual”) at 10 (showing that 3Shape’s Ortho System includes the Bracket Placement

module).)




(See, e.g., id. at 135 (showing that the Bracket Placement module is a system for positioning a

virtual bracket on a patient’s tooth).)




                                                     -13-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 14 of 54 PageID #: 14




(See, e.g., id. at 136-38 (showing that Ortho System receives a digital data set representing a

patient's teeth; generate, on a display, a graphical representation of a reference surface passing

through a crown of each of the patient's teeth.) The reference surface passing through the teeth is

a sagittal plane as shown above and is defined at least in part by one or more of a curve of Spee

or an Andrew’s plane corresponding to the digital data set.




                                                    -14-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 15 of 54 PageID #: 15




(See, e.g., Brackets Placement Workflow in 3Shape Video at 5:54, available at

https://www.youtube.com/watch?v=oh--TDg3ACA.) The graphical representation is

manipulable on the display by a user so as to modify the reference surface.




                                                  -15-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 16 of 54 PageID #: 16




(See, e.g., Brackets Placement Workflow in 3Shape Video at 6:07 and 7:36, available at

https://www.youtube.com/watch?v=oh--TDg3ACA.) 3Shape’s Ortho System determines an

initial position for the virtual bracket on the patient's tooth, which is shown by the red FA points

and the virtual bracket is aligned with the graphical representation of the reference surface

generated on the display.

       42.     3Shape possesses knowledge of and is aware of the ’420 patent by virtue of, at a

minimum, the filing of this Complaint and, on information and belief, possessed prior knowledge

of the ’420 patent by virtue of the prior business dealings between 3Shape and Align and other

facts described above.

       43.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’420 patent, either literally or under the doctrine of equivalents.

       44.     On information and belief, 3Shape A/S and 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US to make, use, sell or offer for sale

in the United States or import into the United States the TRIOS and TRIOS 3 intraoral scanning

systems and/or the Ortho System software product (Exhibit 6; Exhibit 13 at 809:1-810:3, 899:2-


                                                    -16-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 17 of 54 PageID #: 17



24), possesses an affirmative intent to actively induce infringement by others (Exhibits 6-11,

Exhibit 13 at 809:1-810:3, 899:2-24). On information and belief, 3Shape A/S and/or 3Shape

TRIOS A/S induces 3Shape US to infringe (Exhibits 6-11).

       45.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape TRIOS A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS and TRIOS 3 intraoral

scanning systems and/or the Ortho System software product (Exhibit 6; Exhibit 13 at 809:1-

810:3, 899:2-24), possesses an affirmative intent to actively induce infringement by others.

(Exhibits 6-11; Exhibit 13 at 809:1-810:3, 899:2-24).

       46.     3Shape has intended, and continues to intend to induce infringement of the ’420

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’420 patent are

features in the Ortho System software product and are features used by others that purchase the

Ortho System software product and, therefore, that purchasers and end users will infringe

the ’420 patent by using the Ortho System software product in accordance with the promotional

and training material disseminated by 3Shape. 3Shape actively induces infringement of the ’420

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the Ortho System software product and providing promotional materials,

marketing materials, training materials, instructions, product manuals, user guides, and technical

information (including but not limited to the User Manual and training video described in this

Count of the Complaint) to others including, but not limited to, resellers, distributors, customers,

dentists, orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System




                                                    -17-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 18 of 54 PageID #: 18



software product. Those third parties directly infringe the ’420 patent by making, using, selling,

offering for sale, and/or importing the Ortho System software product.

       47.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’420 patent, either literally or under the doctrine of equivalents.

       48.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’420 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS and TRIOS 3 intraoral

scanning systems and/or the Ortho System software product within in the United States (Exhibit

6; Exhibit 13 at 809:1-810:3, 899:2-24) and/or by importing the TRIOS and TRIOS 3 intraoral

scanning systems and/or the Ortho System software product into the United States, with

knowledge that the infringing technology in the Ortho System software product is especially

made and/or especially adapted for use in infringement of the ’420 patent (Exhibit 13 at 894:14-

17; 896:18-897:13). 3Shape has contributed to the infringement by others with knowledge that

the infringing technology in the Ortho System software product is a material part of the patented

invention, and with knowledge that the infringing technology in the Ortho System software

product is not a staple article of commerce suitable for substantial non-infringing use, and with

knowledge that others including, but not limited to, resellers, distributors, customers, dentists,

orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System software

product infringe and will continue to infringe the ’420 patent because, due to their specific

designs, the accused products and components thereof do not have any substantial noninfringing

uses. 3Shape has such knowledge at least because the claimed features of the ’420 patent are

used by others including, but not limited to, resellers, distributors, customers, dentists,




                                                     -18-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 19 of 54 PageID #: 19



orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System software

product (Exhibits 7, 8).

       49.     On information and belief, 3Shape knew or should have known of the ’420 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘420

patent. On information and belief, 3Shape’s infringement of the ’420 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.

       50.     Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this

assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to

make, use, sell, and/or offer for sale the TRIOS and TRIOS 3 intraoral scanning systems, and the

TRIOS Software, Dental System and/or Ortho System software in the United States, to import

the products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       51.     On information and belief, despite knowing that its actions constituted

infringement of the ’420 patent and/or despite knowing that that there was a high likelihood that




                                                    -19-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 20 of 54 PageID #: 20



its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       52.     3Shape’s acts of infringement have injured and damaged Align.

       53.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                 COUNT TWO – INFRINGEMENT OF THE ’634 PATENT

       54.     Align incorporates by reference its allegations in Paragraphs 1-53 as if fully

restated in this paragraph.

       55.     The ’634 patent describes in detail and claims in various ways inventions in

systems and devices for improved virtual treatment using one or more dental appliances.

       56.     The ’634 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 2 at 1:7-44.) The claimed invention

utilizes a library of virtual brackets that permits an orthodontist to evaluate options by choosing

different bracket prescriptions and features such as hooks or ligation methods before the brackets

are applied to a patient's teeth. The bracket library allows dynamic selection of different bracket

options and as a result, the doctor can try many different solutions, which was not previously

possible or feasible without ruining the plaster model. This further results in better predictive

planning and treatment outcomes.

       57.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’634 patent by making, using,




                                                    -20-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 21 of 54 PageID #: 21



selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’634 patent, including the Ortho System

software product.

         58.   The ’634 patent is generally directed to a system for performing a virtual

treatment on a model of a patient’s dentition. Claim 1 of the ’634 patent recites a method for

performing virtual treatment using one or more dental appliances, comprising: receiving a digital

model of a dental appliance; selecting a standard position and orientation for the dental appliance

in relation to a tooth model; and mapping the digital model of the dental appliance to the

standard position and orientation, wherein the mapping comprises setting a plurality of digital

models to the standard position and orientation; wherein the mapping comprises automatically

placing a second dental appliance at a same position as a first dental appliance.

         59.   3Shape’s TRIOS and TRIOS 3 intraoral scanning systems and Ortho System

software product infringes at least claim 1 of the ’634 patent. For example, 3Shape’s Ortho

System software product performs a method for performing virtual treatment using one or more

dental appliances, comprising: receiving a digital model of a dental appliance; selecting a

standard position and orientation for the dental appliance in relation to a tooth model; and

mapping the digital model of the dental appliance to the standard position and orientation,

wherein the mapping comprises setting a plurality of digital models to the standard position and

orientation; wherein the mapping comprises automatically placing a second dental appliance at a

same position as a first dental appliance, as shown, for example, in the 3Shape user manuals

below.




                                                    -21-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 22 of 54 PageID #: 22




(See, e.g., 3Shape Ortho System Manual at 10).




(See, e.g., id. at 135.) The bracket placement tool is for performing virtual treatment using one

or more dental appliances, such as brackets.




                                                   -22-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 23 of 54 PageID #: 23




(See, e.g., id. at 321.)




(See, e.g., id. at 138-39.)


                                       -23-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 24 of 54 PageID #: 24




(See, e.g., Brackets Placement Workflow in 3Shape Video at 6:07, 7:36, and 8:13, available at

https://www.youtube.com/watch?v=oh--TDg3ACA.) The bracket placement tool receives a

digital model of the bracket, selecting a standard position and orientation for the dental appliance

in relation to a tooth model using the FA points as shown in the video above. The digital model

of the dental appliance is mapped to the standard position and orientation. As shown above, a

second dental appliance is automatically set at a same position as a first dental appliance.

       60.     3Shape possesses knowledge of and is aware of the ’634 patent by virtue of, at a

minimum, the filing of this Complaint and, on information and belief, possessed prior knowledge



                                                    -24-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 25 of 54 PageID #: 25



of the ’634 patent by virtue of the prior business dealings between 3Shape and Align and other

facts described above.

       61.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’634 patent, either literally or under the doctrine of equivalents.

       62.     On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US to make, use, sell or offer for sale

in the United States or import into the United States the TRIOS and TRIOS 3 intraoral scanning

systems and Ortho System software product (Exhibit 6; Exhibit 13 at 809:1-810:3, 899:2-24),

possesses an affirmative intent to actively induce infringement by others (Exhibit 13 at 809:1-

810:3, 899:2-24). On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S induces

3Shape US to infringe (Exhibits 6-11).

       63.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape TRIOS A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS and TRIOS 3 intraoral

scanning systems and Ortho System software product (Exhibit 6; Exhibit 13 at 809:1-810:3,

899:2-24), possesses an affirmative intent to actively induce infringement by others. (Exhibits

6-11; Exhibit 13 at 809:1-810:3, 899:2-24.)

       64.     3Shape has intended, and continues to intend to induce infringement of the ’634

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’634 patent are

features in the Ortho System software product and are features used by others that purchase

Ortho System software product and, therefore, that purchasers and end users will infringe




                                                    -25-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 26 of 54 PageID #: 26



the ’634 patent by using the Ortho System software product in accordance with the promotional

and training material disseminated by 3Shape. 3Shape actively induces infringement of the ’634

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the Ortho System software product and providing promotional materials,

marketing materials, training materials, instructions, product manuals, user guides, and technical

information (including but not limited to the User Manual and training video described in this

Count of the Complaint) to others including, but not limited to, resellers, distributors, customers,

dentists, orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System

software product. Those third parties directly infringe the ’634 patent by making, using, selling,

offering for sale, and/or importing the Ortho System software product.

       65.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’634 patent, either literally or under the doctrine of equivalents.

       66.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’634 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS and TRIOS 3 intraoral

scanning systems and Ortho System software product within in the United States (Exhibit 6;

Exhibit 13 at 809:1-810:3, 899:2-24) and/or by importing the TRIOS and TRIOS 3 intraoral

scanning systems and Ortho System software product into the United States, with knowledge that

the infringing technology in the Ortho System software product is especially made and/or

especially adapted for use in infringement of the ’634 patent. (Exhibit 13 at 894:14-17; 896:18-

897:13). 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the Ortho System software product is a material part of the patented

invention, and with knowledge that the infringing technology in the Ortho System software




                                                    -26-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 27 of 54 PageID #: 27



product is not a staple article of commerce suitable for substantial non-infringing use, and with

knowledge that others including, but not limited to, resellers, distributors, customers, dentists,

orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System software

product infringe and will continue to infringe the ’634 patent because, due to their specific

designs, the accused products and components thereof do not have any substantial noninfringing

uses. 3Shape has such knowledge at least because the claimed features of the ’634 patent are

used by others including, but not limited to, resellers, distributors, customers, dentists,

orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System software

product. (Exhibits 7, 8.)

       67.     On information and belief, 3Shape knew or should have known of the ’634 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘634

patent. On information and belief, 3Shape’s infringement of the ’634 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.

       68.     Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this




                                                     -27-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 28 of 54 PageID #: 28



assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to

make, use, sell, and/or offer for sale the TRIOS and TRIOS 3 intraoral scanning systems, and the

TRIOS Software, Dental System and/or Ortho System software in the United States, to import

the products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       69.     On information and belief, despite knowing that its actions constituted

infringement of the ’634 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       70.     3Shape’s acts of infringement have injured and damaged Align.

       71.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

               COUNT THREE – INFRINGEMENT OF THE ’294 PATENT

       72.     Align incorporates by reference its allegations in Paragraphs 1-71 as if fully

restated in this paragraph.

       73.     The ’294 patent describes in detail and claims in various ways inventions in

systems and devices for improved virtual models of teeth in alignment.

       74.     The ’294 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 3 at 1:8-2:38.) The claimed invention

provides a virtual representation of an articulator and dental model that precisely simulates the




                                                    -28-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 29 of 54 PageID #: 29



occlusion relationship of the jaws. Specifically, the claimed invention is an articulator with

positioning reference components to yield proper occlusion alignment.

       75.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’294 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’294 patent, including the TRIOS and

TRIOS 3 intraoral scanning systems and Dental System software product.

       76.     The ’294 patent is directed to a computer system for generating a virtual model of

teeth, comprising: a processor operably coupled to a computer readable storage medium

comprising instructions which, when executed, cause the processor to: receive a virtual model of

a patient's dentition including a virtual upper jaw member and a virtual lower jaw member

respectively corresponding to at least a part of each upper and lower jaw of the patient's

dentition; receive data representative of at least a spatial relationship between the upper and

lower jaws in occlusion; and incorporate in the virtual model a virtual alignment arrangement

configured to provide virtual occlusion alignment between the virtual upper and lower jaw

members according to the spatial relationship, the virtual alignment arrangement comprising a

first virtual alignment structure of the virtual upper jaw member that receives a second virtual

alignment structure of the virtual lower jaw member or the virtual alignment arrangement

comprises a first virtual alignment structure of the virtual lower jaw member that receives a

second virtual alignment structure of the virtual upper jaw member, thereby defining an updated

virtual model, wherein the first virtual alignment structure comprises a first plurality of virtual

positioning reference components and the second virtual alignment structure comprises a second

plurality of virtual positioning reference components, the first plurality of virtual positioning




                                                    -29-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 30 of 54 PageID #: 30



reference components configured to fit with the second plurality of virtual positioning reference

components in order to yield proper occlusion alignment of the virtual upper and lower jaw

members.

       77.     3Shape’s TRIOS and TRIOS 3 intraoral scanning systems and Dental System

software product infringes at least claim 1 of the ’294 patent. For example, 3Shape’s TRIOS and

TRIOS 3 intraoral scanning systems and Dental System software product is a computer system

for generating a virtual model of teeth, comprising: a processor operably coupled to a computer

readable storage medium comprising instructions which, when executed, cause the processor to:

receive a virtual model of a patient's dentition including a virtual upper jaw member and a virtual

lower jaw member respectively corresponding to at least a part of each upper and lower jaw of

the patient's dentition; receive data representative of at least a spatial relationship between the

upper and lower jaws in occlusion; and incorporate in the virtual model a virtual alignment

arrangement configured to provide virtual occlusion alignment between the virtual upper and

lower jaw members according to the spatial relationship, the virtual alignment arrangement

comprising a first virtual alignment structure of the virtual upper jaw member that receives a

second virtual alignment structure of the virtual lower jaw member or the virtual alignment

arrangement comprises a first virtual alignment structure of the virtual lower jaw member that

receives a second virtual alignment structure of the virtual upper jaw member, thereby defining

an updated virtual model, wherein the first virtual alignment structure comprises a first plurality

of virtual positioning reference components and the second virtual alignment structure comprises

a second plurality of virtual positioning reference components, the first plurality of virtual

positioning reference components configured to fit with the second plurality of virtual

positioning reference components in order to yield proper occlusion alignment of the virtual




                                                     -30-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 31 of 54 PageID #: 31



upper and lower jaw members, as shown, for example, in the 3Shape training videos and user

manuals below.




(See, e.g., 3Shape Dental System 2018 User Manual (herein “Dental System User Manual”) at

374 available at https://www.3shape.com/en/knowledge-center/user-manuals#dental-system.)




(Id. at 375.) The Model Builder receives a virtual model of a patient's dentition including a

virtual upper jaw member and a virtual lower jaw member respectively corresponding to at least

a part of each upper and lower jaw of the patient's dentition. As shown above the Model Builder



                                                   -31-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 32 of 54 PageID #: 32



receives data representative of at least a spatial relationship between the upper and lower jaws in

occlusion.




(Id. at 380, 387.)




(See, e.g., 3Shape marketing video (3Shape YouTube channel), available at:

https://www.youtube.com/watch?v=5AkeTHr5mxc.) The Model Builder incorporates in the

virtual model a virtual alignment arrangement configured to provide virtual occlusion alignment

between the virtual upper and lower jaw members according to the spatial relationship. The

virtual alignment arrangement has a first virtual alignment structure of the virtual upper jaw


                                                   -32-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 33 of 54 PageID #: 33



member that receives a second virtual alignment structure of the virtual lower jaw member or the

virtual alignment arrangement comprises a first virtual alignment structure of the virtual lower

jaw member that receives a second virtual alignment structure of the virtual upper jaw member.

As shown in the video clips of the model builder, the alignment structures define an updated

virtual model, the first virtual alignment structure comprises a first plurality of virtual positioning

reference components and the second virtual alignment structure comprises a second plurality of

virtual positioning reference components, the first plurality of virtual positioning reference

components configured to fit with the second plurality of virtual positioning reference

components in order to yield proper occlusion alignment of the virtual upper and lower jaw

members.

       78.     3Shape possesses knowledge of and is aware of the ’294 patent by virtue of, at a

minimum, the filing of this Complaint and, on information and belief, possessed prior knowledge

of the ’294 patent by virtue of the prior business dealings between 3Shape and Align and other

facts described above.

       79.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’294 patent, either literally or under the doctrine of equivalents.

       80.     On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US to make, use, sell or offer for sale

in the United States or import into the United States the TRIOS and TRIOS 3 intraoral scanning

systems and Dental System software product (Exhibit 6; Exhibit 13 at 809:1-810:3, 899:2-24),

possesses an affirmative induce infringement by others (Exhibit 13 at 809:1-810:3, 899:2-24).

On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S induces 3Shape US to

infringe (Exhibits 6-10, 10, 12).




                                                     -33-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 34 of 54 PageID #: 34



       81.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape TRIOS A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS and TRIOS 3 intraoral

scanning systems and Dental System software product (Exhibit 6; Exhibit 13 at 809:1-810:3,

899:2-24), possesses an affirmative intent to actively induce infringement by others. (Exhibits

6-10, 12; Exhibit 13 at 809:1-810:3, 899:2-24.)

       82.     3Shape has intended, and continues to intend to induce infringement of the ’294

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’294 patent are

features in the Dental System software product and are features used by others that purchase the

Dental System software product and, therefore, that purchasers and end users will infringe

the ’294 patent by using the Dental System software product in accordance with the promotional

and training material disseminated by 3Shape. 3Shape actively induces infringement of the ’294

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the Dental System software product and providing promotional materials,

marketing materials, training materials, instructions, product manuals, user guides, and technical

information (including but not limited to the training videos and User Manual described in this

Count of the Complaint) to others including, but not limited to, resellers, distributors, customers,

dentists, orthodontists, dental and orthodontic labs, and/or other end users of the Dental System

software product. Those third parties directly infringe the ’294 patent by making, using, selling,

offering for sale, and/or importing the TRIOS and TRIOS 3 intraoral scanning systems and

Dental System software product.




                                                    -34-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 35 of 54 PageID #: 35



       83.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’294 patent, either literally or under the doctrine of equivalents.

       84.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’294 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS and TRIOS 3 intraoral

scanning systems and Dental System software product within in the United States (Exhibit 6;

Exhibit 13 at 809:1-810:3, 899:2-24) and/or by importing the Dental System software product

into the United States, with knowledge that the infringing technology in the Dental System

software product is especially made and/or especially adapted for use in infringement of the ’294

patent(Exhibit 13 at 894:14-17; 896:18-897:13). 3Shape has contributed to the infringement by

others with knowledge that the infringing technology in the Dental System software product is a

material part of the patented invention, and with knowledge that the infringing technology in the

Dental System software product is not a staple article of commerce suitable for substantial non-

infringing use, and with knowledge that others including, but not limited to, resellers,

distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end

users of the Dental System software product, infringe and will continue to infringe the ’294

patent because, due to their specific designs, the accused products and components thereof do not

have any substantial noninfringing uses. 3Shape has such knowledge at least because the

claimed features of the ’294 patent are used by others including, but not limited to, resellers,

distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end

users of the Dental System software product. (Exhibits 7, 8.)

       85.     On information and belief, 3Shape knew or should have known of the ’294 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘294




                                                    -35-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 36 of 54 PageID #: 36



patent. On information and belief, 3Shape’s infringement of the ’294 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.

       86.     Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this

assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to

make, use, sell, and/or offer for sale the TRIOS and TRIOS 3 intraoral scanning systems, and the

TRIOS Software, Dental System and/or Ortho System software in the United States, to import

the products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       87.     On information and belief, despite knowing that its actions constituted

infringement of the ’294 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       88.     3Shape’s acts of infringement have injured and damaged Align.




                                                    -36-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 37 of 54 PageID #: 37



       89.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                COUNT FOUR – INFRINGEMENT OF THE ’115 PATENT

       90.     Align incorporates by reference its allegations in Paragraphs 1-89 as if fully

restated in this paragraph.

       91.     The ’115 patent describes in detail and claims in various ways inventions in

systems and devices for improving a virtual model by creating, recreating or reconstructing

finish line data or other geometry corresponding to an obstructed part of a model.

       92.     The ’115 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 4 at 1:26-62.) The claimed invention

relates to the reconstruction of scanning data of the intraoral cavity that is obscured.

       93.     A parameter used in the design and manufacture of a dental prosthesis, such as a

crown or bridge, is the finish line, or transition boundary between the prosthesis and the dental

preparation, and this needs to be precisely defined in three-dimensions. Obtaining the finish line

coordinates from a computer virtual model is more efficient and often more accurate than from a

plaster cast, and moreover facilitates the production of such a prosthesis, for example via CNC

machining, rapid prototyping, or other computerized technologies, if desired. However, it is

often the case that when scanning the intra oral cavity to obtain 3D data of the preparation and

finish line on which the virtual model is based, part of the finish line, and possibly also the

shoulder and other parts of the preparation, may be obscured by soft tissues such as the gum that,




                                                    -37-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 38 of 54 PageID #: 38



no longer being pushed by the dental surfaces that have been removed, deform to cover at least a

part of the finish line on the prepared dental site. Additionally or alternatively, part or all of the

finish line may be obscured by other agents, including, for example, accumulation of one or

more of saliva, blood, lubricant used with a dental drill, debris resulting from working the dental

site, and so on

       94.        The inventions disclosed in the ’115 patent provide a specific solution to this

problem by allowing for the manipulation in virtual space of an obscured portion of a virtual

model. Specifically, the ’115 patent allows the user to create, recreate or reconstruct finish line

data and other geometry corresponding to the obscured part.

       95.        On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’115 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’115 patent, including the TRIOS and

TRIOS 3 intraoral scanning systems and TRIOS Module software product.

       96.        The ’115 patent is directed to a computerized method for manipulating a virtual

dental model, comprising: providing to a computer processor a 3D virtual model of a dental site

comprising dental surfaces, wherein a first portion of the dental site is obscured by a material;

and executing instructions causing the computer processor to: separate the 3D virtual model into

a first virtual model part corresponding to an unobscured portion of the dental site and a second

virtual model part corresponding to the first portion of the dental site obscured by the material;

generate an auxiliary 3D virtual model comprising an unobscured first portion of the dental site

by providing topographical data of the first virtual model part and the second virtual model part

so as to reconstruct data of the first portion of the dental site to exclude the material; and




                                                      -38-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 39 of 54 PageID #: 39



generate a reconstructed 3D virtual model of the dental site based on the first virtual model part

and the unobscured first portion.

       97.     3Shape’s TRIOS, TRIOS 3, and TRIOS Module software product, infringe at

least claim 1 of the ’115 patent. For example, 3Shape’s TRIOS and TRIOS 3 intraoral scanning

systems and TRIOS Module software product, practice a computerized method for manipulating

a virtual dental model, comprising: providing to a computer processor a 3D virtual model of a

dental site comprising dental surfaces, wherein a first portion of the dental site is obscured by a

material; and executing instructions causing the computer processor to: separate the 3D virtual

model into a first virtual model part corresponding to an unobscured portion of the dental site

and a second virtual model part corresponding to the first portion of the dental site obscured by

the material; generate an auxiliary 3D virtual model comprising an unobscured first portion of

the dental site by providing topographical data of the first virtual model part and the second

virtual model part so as to reconstruct data of the first portion of the dental site to exclude the

material; and generate a reconstructed 3D virtual model of the dental site based on the first

virtual model part and the unobscured first portion, as shown, for example, in the 3Shape videos

and user manuals below.




(See 3Shape, TRIOS Module User Manual, 5 (July 17, 2017 (1.17.2.2)),

https://www.3shape.com/en/knowledge-center/user-manuals#TRIOS-module (hereinafter,

“TRIOS Module User Manual”).)




                                                     -39-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 40 of 54 PageID #: 40




(Id. at 32.)




(3Shape Training Video at 2:29 available at https://www.youtube.com/watch?v=hIP1CbFnFPU.)

As shown on the left, a first portion of the dental site is obscured by a material, such as saliva.




(TRIOS Module User Manual at 27.) The model can be trimmed leaving just the unobscured

portion, e.g., separate the 3D virtual model into a first virtual model part corresponding to an

unobscured portion of the dental site and a second virtual model part corresponding to the first

portion of the dental site obscured by the material. As shown on the right of the training video

above, the TRIOS Module can generate an auxiliary 3D virtual model comprising an unobscured



                                                     -40-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 41 of 54 PageID #: 41



first portion of the dental site by providing topographical data of the first virtual model part and

the second virtual model part so as to reconstruct data of the first portion of the dental site to

exclude the material, and generate a reconstructed 3D virtual model of the dental site based on

the first virtual model part and the unobscured first portion.

       98.     3Shape possesses knowledge of and is aware of the ’115 patent by virtue of, at a

minimum, the filing of this Complaint and, on information and belief, possessed prior knowledge

of the ’115 patent by virtue of the prior business dealings between 3Shape and Align and other

facts described above.

       99.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’115 patent, either literally or under the doctrine of equivalents.

       100.    On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US to make, use, sell or offer for sale

in the United States or import into the United States the TRIOS and TRIOS 3 intraoral scanning

systems and TRIOS Module software product, (Exhibit 6; Exhibit 13 at 809:1-810:3, 899:2-24),

possesses an affirmative induce infringement by others (Exhibit 13 at 809:1-810:3, 899:2-24).

On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S induces 3Shape US to

infringe (Exhibits 6-10).

       101.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape TRIOS A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS and TRIOS 3 intraoral

scanning systems and TRIOS Module software product, (Exhibit 6; Exhibit 13 at 809:1-810:3,

899:2-24), possesses an affirmative intent to actively induce infringement by others. (Exhibits

6-10; Exhibit 13 at 809:1-810:3, 899:2-24.)




                                                     -41-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 42 of 54 PageID #: 42



       102.    3Shape has intended, and continues to intend to induce infringement of the ’115

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’115 patent are

features in the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS Module software

product and are features used by others that purchase the TRIOS and TRIOS 3 intraoral scanning

systems and TRIOS Module software product and, therefore, that purchasers and end users will

infringe the ’115 patent by using the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS

Module software product in accordance with the promotional and training material disseminated

by 3Shape. 3Shape actively induces infringement of the ’115 patent with knowledge and the

specific intent to encourage that infringement by, inter alia, disseminating the TRIOS and

TRIOS 3 intraoral scanning systems and TRIOS Module software product and providing

promotional materials, marketing materials, training materials, instructions, product manuals,

user guides, and technical information (including but not limited to the marketing video,

brochure, and press release described in this Count of the Complaint) to others including, but not

limited to, resellers, distributors, customers, dentists, orthodontists, dental and orthodontic labs,

and/or other end users of the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS

Module software product. Those third parties directly infringe the ’115 patent by making, using,

selling, offering for sale, and/or importing the TRIOS and TRIOS 3 intraoral scanning systems

and TRIOS Module software product.

       103.    3Shape also has been and is now contributing to the infringement of one or more

claims of the ’115 patent, either literally or under the doctrine of equivalents.




                                                     -42-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 43 of 54 PageID #: 43



       104.    3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’115 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS and TRIOS 3 intraoral

scanning systems and TRIOS Module software product within in the United States (Exhibit 6;

Exhibit 13 at 809:1-810:3, 899:2-24) and/or by importing the TRIOS and TRIOS 3 intraoral

scanning systems and TRIOS Module software product into the United States, with knowledge

that the infringing technology in the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS

Module software product is especially made and/or especially adapted for use in infringement of

the ’115 patent. (Exhibit 13 at 894:14-17; 896:18-897:13.) 3Shape has contributed to the

infringement by others with knowledge that the infringing technology in the TRIOS and TRIOS

3 intraoral scanning systems and TRIOS Module software product is a material part of the

patented invention, and with knowledge that the infringing technology in the TRIOS and TRIOS

3 intraoral scanning systems and TRIOS Module software product is not a staple article of

commerce suitable for substantial non-infringing use, and with knowledge that others including,

but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS and TRIOS 3 intraoral scanning systems

and TRIOS Module software product, infringe and will continue to infringe the ’115 patent

because, due to their specific designs, the accused products and components thereof do not have

any substantial noninfringing uses. 3Shape has such knowledge at least because the claimed

features of the ’115 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS and TRIOS 3 intraoral scanning systems and TRIOS Module software product.

(Exhibits 7, 8.)




                                                     -43-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 44 of 54 PageID #: 44



       105.    On information and belief, 3Shape knew or should have known of the ’115 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘115

patent. On information and belief, 3Shape’s infringement of the ’115 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software product contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.

       106.    Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this

assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to

make, use, sell, and/or offer for sale the TRIOS and TRIOS 3 intraoral scanning systems, and the

TRIOS Software, Dental System and/or Ortho System software in the United States, to import

the products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       107.    On information and belief, despite knowing that its actions constituted

infringement of the ’115 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.




                                                    -44-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 45 of 54 PageID #: 45



       108.    3Shape’s acts of infringement have injured and damaged Align.

       109.    3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                 COUNT FIVE – INFRINGEMENT OF THE ’563 PATENT

       110.    Align incorporates by reference its allegations in Paragraphs 1-109 as if fully

restated in this paragraph.

       111.    The ’563 patent describes in detail and claims in various ways inventions in

systems and devices for improving a virtual model by creating, recreating or reconstructing

finish line data or other geometry corresponding to an obstructed part of a model.

       112.    The ’563 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 5 at 1:26-62.) The claimed invention

relates to the reconstruction of scanning data of the intraoral cavity that is obscured.

       113.    A parameter used in the design and manufacture of a dental prosthesis, such as a

crown or bridge, is the finish line, or transition boundary between the prosthesis and the dental

preparation, and this needs to be precisely defined in three-dimensions. Obtaining the finish line

coordinates from a computer virtual model is more efficient and often more accurate than from a

plaster cast, and moreover facilitates the production of such a prosthesis, for example via CNC

machining, rapid prototyping, or other computerized technologies, if desired. However, it is

often the case that when scanning the intra oral cavity to obtain 3D data of the preparation and

finish line on which the virtual model is based, part of the finish line, and possibly also the




                                                    -45-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 46 of 54 PageID #: 46



shoulder and other parts of the preparation, may be obscured by soft tissues such as the gum that,

no longer being pushed by the dental surfaces that have been removed, deform to cover at least a

part of the finish line on the prepared dental site. Additionally or alternatively, part or all of the

finish line may be obscured by other agents, including, for example, accumulation of one or

more of saliva, blood, lubricant used with a dental drill, debris resulting from working the dental

site, and so on

        114.      The inventions disclosed in the ’563 patent provide a specific solution to this

problem by allowing for the manipulation in virtual space of an obscured portion of a virtual

model. Specifically, the ’563 allows the user to create, recreate or reconstruct finish line data

and other geometry corresponding to the obscured part.

        115.      On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’563 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’563 patent, including the TRIOS and

TRIOS 3 intraoral scanning systems and TRIOS Module software product.

        116.      The ’563 patent is directed to a system for manipulating a virtual dental model,

the system comprising a computer having instructions that, when executed, cause the computer

to: receive a 3D virtual model of a dental site comprising dental surfaces, wherein a first portion

of the dental site is obscured by a material; manipulate the 3D virtual model to create an

auxiliary 3D virtual model that includes a representation of the first portion of the dental site in

which the first portion is not obscured by the material; and provide topographical data of the first

portion from the virtual model and the auxiliary virtual model so as to reconstruct data of the

first portion of the dental site.




                                                      -46-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 47 of 54 PageID #: 47



        117.    3Shape’s TRIOS, TRIOS 3, and TRIOS Module software product infringe at least

claim 1 of the ’563 patent. For example, 3Shape’s TRIOS, TRIOS 3, and TRIOS Module

software product are a system for manipulating a virtual dental model, the system comprising a

computer having instructions that, when executed, cause the computer to: receive a 3D virtual

model of a dental site comprising dental surfaces, wherein a first portion of the dental site is

obscured by a material; manipulate the 3D virtual model to create an auxiliary 3D virtual model

that includes a representation of the first portion of the dental site in which the first portion is not

obscured by the material; and provide topographical data of the first portion from the virtual

model and the auxiliary virtual model so as to reconstruct data of the first portion of the dental

site, as shown, for example, in the 3Shape videos and user manuals below.




(See 3Shape, TRIOS Module User Manual, 5 (July 17, 2017 (1.17.2.2)),

https://www.3shape.com/en/knowledge-center/user-manuals#TRIOS-module (hereinafter,

“TRIOS Module User Manual”).)




(Id. at 27.)




(Id. at 32.)




                                                      -47-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 48 of 54 PageID #: 48




(3Shape Training Video at 2:29 available at https://www.youtube.com/watch?v=hIP1CbFnFPU.)

As shown in the training video, a first portion of the dental site is obscured by a material, such as

saliva. Using the aforementioned trim tool the 3D virtual model can be manipulated to create an

auxiliary 3D virtual model that includes a representation of the first portion of the dental site in

which the first portion is not obscured by the material, and provide topographical data of the first

portion from the virtual model and the auxiliary virtual model so as to reconstruct data of the

first portion of the dental site.

        118.    3Shape possesses knowledge of and is aware of the ’563 patent by virtue of, at a

minimum, the filing of this Complaint and, on information and belief, possessed prior knowledge

of the ’563 patent by virtue of the prior business dealings between 3Shape and Align and other

facts described above.

        119.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’563 patent, either literally or under the doctrine of equivalents.




                                                    -48-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 49 of 54 PageID #: 49



       120.    On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US to make, use, sell or offer for sale

in the United States or import into the United States the TRIOS and TRIOS 3 intraoral scanning

systems and TRIOS Module software product, (Exhibit 6; Exhibit 13 at 809:1-810:3, 899:2-24),

possesses an affirmative induce infringement by others (Exhibit 13 at 809:1-810:3, 899:2-24).

On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S induces 3Shape US to

infringe (Exhibits 6-10).

       121.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S and/or 3Shape TRIOS A/S to make, use, sell or offer for

sale in the United States or import into the United States the TRIOS and TRIOS 3 intraoral

scanning systems and TRIOS Module software product, (Exhibit 6; Exhibit 13 at 809:1-810:3,

899:2-24), possesses an affirmative intent to actively induce infringement by others. (Exhibits

6-10; Exhibit 13 at 809:1-810:3, 899:2-24.)

       122.    3Shape has intended, and continues to intend to induce infringement of the ’563

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’563 patent are

features in the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS Module software

product and are features used by others that purchase the TRIOS and TRIOS 3 intraoral scanning

systems and TRIOS Module software product and, therefore, that purchasers and end users will

infringe the ’563 patent by using the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS

Module software product in accordance with the promotional and training material disseminated

by 3Shape. 3Shape actively induces infringement of the ’563 patent with knowledge and the




                                                   -49-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 50 of 54 PageID #: 50



specific intent to encourage that infringement by, inter alia, disseminating the TRIOS and

TRIOS 3 intraoral scanning systems and TRIOS Module software product and providing

promotional materials, marketing materials, training materials, instructions, product manuals,

user guides, and technical information (including but not limited to the marketing video,

brochure, and press release described in this Count of the Complaint) to others including, but not

limited to, resellers, distributors, customers, dentists, orthodontists, dental and orthodontic labs,

and/or other end users of the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS

Module software product. Those third parties directly infringe the ’563 patent by making, using,

selling, offering for sale, and/or importing the TRIOS and TRIOS 3 intraoral scanning systems

and TRIOS Module software product.

       123.    3Shape also has been and is now contributing to the infringement of one or more

claims of the ’563 patent, either literally or under the doctrine of equivalents.

       124.    3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’563 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS and TRIOS 3 intraoral

scanning systems and TRIOS Module software product within in the United States (Exhibit 6;

Exhibit 13 at 809:1-810:3, 899:2-24) and/or by importing the TRIOS and TRIOS 3 intraoral

scanning systems and TRIOS Module software product into the United States, with knowledge

that the infringing technology in the TRIOS and TRIOS 3 intraoral scanning systems and TRIOS

Module software product is especially made and/or especially adapted for use in infringement of

the ’563 patent. (Exhibit 13 at 894:14-17; 896:18-897:13). 3Shape has contributed to the

infringement by others with knowledge that the infringing technology in the TRIOS and TRIOS

3 intraoral scanning systems and TRIOS Module software product is a material part of the




                                                     -50-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 51 of 54 PageID #: 51



patented invention, and with knowledge that the infringing technology in the TRIOS and TRIOS

3 intraoral scanning systems and TRIOS Module software product is not a staple article of

commerce suitable for substantial non-infringing use, and with knowledge that others including,

but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS and TRIOS 3 intraoral scanning systems

and TRIOS Module software product, infringe and will continue to infringe the ’563 patent

because, due to their specific designs, the accused products and components thereof do not have

any substantial noninfringing uses. 3Shape has such knowledge at least because the claimed

features of the ’563 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS and TRIOS 3 intraoral scanning systems and TRIOS Module software product.

(Exhibits 7, 8.)

       125.    On information and belief, 3Shape knew or should have known of the ’563 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘563

patent. On information and belief, 3Shape’s infringement of the ’563 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.




                                                     -51-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 52 of 54 PageID #: 52



       126.    Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this

assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to

make, use, sell, and/or offer for sale the TRIOS and TRIOS 3 intraoral scanning systems, and the

TRIOS Software, Dental System and/or Ortho System software in the United States, to import

the products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       127.    On information and belief, despite knowing that its actions constituted

infringement of the ’563 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       128.    3Shape’s acts of infringement have injured and damaged Align.

       129.    3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Align respectfully requests that this Court:

       a.      enter a judgment that Align is the owner of all right, title, and interest in

and to the patents-in-suit, together with all the rights of recovery under such patents for

past and future infringement thereof;




                                                    -52-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 53 of 54 PageID #: 53



       b.      enter a judgment that 3Shape has infringed each of the patents-in-suit;

       c.      enter a judgment that the patents-in-suit are valid and enforceable;

       d.      permanently enjoin 3Shape, their parents, subsidiaries, affiliates, agents,

servants, employees, attorneys, representatives, successors and assigns, and all others in

active concert or participation with them from infringing the patents-in-suit;

       e.      order an award of damages to Align in an amount adequate to compensate

Align for 3Shape’s infringement, said damages to be no less than a reasonable royalty;

       f.      enter a judgment that the infringement was willful and treble damages

pursuant to 35 U.S.C. § 284;

       g.      order an accounting to determine the damages to be awarded to Align as a

result of 3Shape’s infringement, including an accounting for infringing sales not

presented at trial and award additional damages for any such infringing sales;

       h.      assess pre-judgment and post judgment interest and costs against 3Shape,

together with an award of such interest and costs, in accordance with 35 U.S.C. § 284;

       i.      render a finding that this case is “exceptional” and award to Align its

costs, expenses and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285; and

       j.      grant such other and further relief as the Court may deem proper and just.




                                                   -53-
 Case 1:18-cv-01949-LPS Document 1 Filed 12/11/18 Page 54 of 54 PageID #: 54



                                   DEMAND FOR A JURY TRIAL

       Align hereby respectfully requests a trial by jury of all issues so triable, pursuant to

FED. R. CIV. P. 38.

                                                       /s/ Jeff Castellano
                                                       John W. Shaw (No. 3362)
                                                       Karen E. Keller (No. 4489)
                                                       Jeff Castellano (No. 4837)
OF COUNSEL:                                            SHAW KELLER LLP
Blair M. Jacobs                                        I.M. Pei Building
Christina A. Ondrick                                   1105 North Market Street, 12th Floor
John S. Holley                                         Wilmington, DE 19801
PAUL HASTINGS LLP                                      (302) 298-0700
875 15th Street, N.W.                                  jshaw@shawkeller.com
Washington, DC 20005                                   kkeller@shawkeller.com
(202) 551-1705                                         jcastellano@shawkeller.com
                                                       Attorneys for Plaintiff
Thomas A. Counts
PAUL HASTINGS LLP
101 California Street
Forty-Eighth Floor
San Francisco, CA 94111
(410) 856-7000

Dated: December 11, 2018




                                                    -54-
